DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 2, 14, 15, 20, and 21 have been cancelled.  Claims 10 and 12 have been withdrawn.  Claim 35 is new.
Claims 1, 3-9, 11, 13, 14, 16-20, and 22-35 are under examination.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3-9, 11, 13, 15-19, and 22-35 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (Angew. Chem. Int. Ed., 2003, 42: 3153-3158), in view of each Zhou et al. (Adv. Materials, 2010, 22: 4567-4590), Brey et al. (Acta .
	Anderson et al. teach a Michael addition method for combinatorial, automated high-throughput synthesis of a library of poly(beta-aminoesters) (PBAEs) from diverse diacrylates and amines and further evaluating the library for transfection efficiency.   Anderson et al. teach identifying best 46 PBAEs exhibiting better DNA transfection efficiency than PEI (i.e., Anderson et al. teach a polyplex comprising PBAEs and DNA); one of these PBAEs is D28, obtained from bisphenol A ethoxylate diacrylate and 4-amino-1-butanol (claims 1, 7-9, 11, 18, 19, 22, 23, 25, 26 and 29-32).  See Anderson et al., paragraph bridging p. 3153 and 3154; p. 3154-3156; p. 3157, column 2, first paragraph.  
Since they teach transfection, Anderson et al. also teach a pharmaceutical composition (claim 16).  
	The PBAEs of Anderson et al. comprise a diacrylate and an amine and are thus linear; they do not comprise trimethylpropane triacrylate (TMPTA) (claims 1, 3-6, 18, 19 and 27-31).  However, the prior art teaches that hyperbranched polymers, including poly(esteramines), offer advantages over linear polymers: a larger population of terminal functional groups and more buffering capacity/enhanced nucleic acid condensation providing for enhanced transfection (see Zhou et al., Abstract; p. 4567, column 1; paragraph bridging p. 4567 and 4568; paragraph bridging p. 4573 and 4574; paragraph bridging p. 4580 and 4581; p. 4581).  Brey et al. teach that branching can be 
Anderson et al., Zhou et al., Brey et al., and Wu et al. do not teach capping with 3-morpholinopropylamine (claims 1, 13, 19, 24 and 29-30).  Green et al. teach end-modifying PBAEs with different end-capping amines to increase their transfection efficiency.  Green et al. teach that different PBAEs require different end-capping amines 
With respect to the molecular weight (claims 1, 18, 19, 33, and 34), Anderson et al. teach that polymer length (i.e., also molecular weight) is important for transfection efficiency and suggest creating a range of polymer lengths (molecular weight) to optimize the polymer for transfection efficiency (p. 3157, column 1, last paragraph).  Thus, one of skill in the art would have found obvious to vary the polymer molecular weight with the reasonable expectation that doing so would identify the molecular weight resulting in optimal transfection efficiency.
With respect to claim 17, Green et al. teach that PBAEs and end-capped PBAEs form nanoparticles via electrostatic interaction with nucleic acids (p. 2836, paragraph 
As evidenced by O’Brien et al., the [Symbol font/0x61] value recited in claims 1, 18, 19, and 35 indicates the degree of branching with decreasing [Symbol font/0x61] values indicating increasing branching (see p. 6029, column 2, second full paragraph).  Zhou et al. teach that the degree of branching is a result effective variable with respect to transfection efficiency (see p. 4583).  One of skill in the art would have found obvious to use routine experimentation and vary the degree of branching (i.e., the [Symbol font/0x61] value) with the reasonable expectation that doing so would optimize the polymer with respect to transfection efficiency.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
4.	The argument that the 132 Declaration filed on 12/17/2021 demonstrates that obtaining hyperbranched poly-([Symbol font/0x62]-aminoesters) for transfection is not predictable based on the cited prior art is not found persuasive.

While the 132 Declaration states that the PBAEs taught by Zhou and Wu are not the same as the claimed polymers, this is not evidence of unpredictability and non-obviousness.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The combined teachings of Zhou, Brey and Wu suggest modifying Anderson’s PBAEs as stated in the rejection.

The statement in the 132 Declaration that Brey and O’Brien are not directed to preparing polymers for transfection is not found persuasive because it addresses the references individually. 
O’Brien is only used an evidentiary reference.  Furthermore, it is the combination of all Zhou, Brey and Wu which provides the suggestion to modify Anderson’s PBAEs.  The 132 Declaration does not address this combination.   One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The 132 Declaration states that a polymer chemist would not have expected the properties and performance of branched polymers as in Zhou, Brey, Wu, and O’Brien to be present in a hyperbranched poly-([Symbol font/0x62]-aminoester) is not found persuasive.  The rejection is not based on replicating the properties and performance of the polymers taught Zhou, Brey, Wu, and O’Brien in a hyperbranched poly-([Symbol font/0x62]-aminoester).  The rejection states that modifying Anderson’s PBAE would have been reasonably expected 
While the 132 Declaration states that just because a particular modification has one effect in one polymer type is not a guarantee it will have the same effect in a different polymer type, the 132 Declaration did not provide any evidence indicating that introducing hyperbranching would not improve the transfection efficiency.

The 132 Declaration argues that Zhou teaches that the degree of branching increased transfection efficiency for PAMAMs; however, that Zhou discloses references teaching the linear PEI is a better transfection agent than hyperbranched PEI.  According to the 132 Declaration, this suggests that branching decreased transfection efficiency in polymer types other than PAMAMs. 
This is not found persuasive.  There is no basis for the conclusion that Zhou suggests that branches would decrease transfection efficiency in polymer types other than PAMAMs.  Zhou’s teachings are not limited to PAMAMs and PEI.  While Zhou does cite two references teaching that linear PEI is a better transfection agent than hyperbranched PEI, this disclosure is limited to hyperbranched PEI.  Zhou teaches that branching enhances transfection efficiency for most of the cationic polymers, including PAMAM and poly-aminoesters and that biodegradability correlates with low cytotoxicity (see p. 4581-4582; paragraph bridging p. 4582 and 4583).  Furthermore, Wu teaches that hyperbranched poly-aminoesters are as efficient transfection agents as linear PEI, where the hyperbranched poly-aminoesters exhibit low cytotoxicity compared to linear PEI (see Abstract; p. 3171, paragraph bridging columns 1 and 2 and Fig. 5; p. 3172).  

transfection efficiency is improved by increasing the degree of branching (see Abstract; paragraph bridging p. 4581 and 4582; p. 4583, paragraph bridging columns 1 and 2).
An obviousness-type rejection requires a reasonable expectation of success and, based on the teachings in the prior art, one of skill in the art would have reasonably expected that introducing branching into Anderson’s PBAEs would result in biodegradable hyperbranched PBAEs exhibiting low cytotoxicity and enhanced transfection efficiency.  There is no evidence of record to the contrary.
For these reasons, the following statements in the 132 Declaration are not found persuasive: (1) Zhou reinforces that the results obtained with one type of hyperbranched polymer are not predictably transferable to different types of hyperbranched polymers; (2) the effect of branching on polyplex formation and transfection efficiency was poorly understood; (3) the fact linear PBAEs are biodegradable and have low cytotoxicity does not suggest that branched PBAEs, even if biodegradable, will have low cytotoxicity; and (4) Zhou teaches that the influence of branching on transfection efficiency is still not clear due to difficulties in preparing cationic polymers with similar composition and molecular weights but different degrees of branching.

This is not found persuasive because it is just a statement not supported by any evidence.  Based on Wu, one of skill in the art would have reasonably expected that hyperbranching would not affect cytotoxicity.

The statements in the 132 Declaration regarding varying the molecular weight are not found persuasive because they are not supported by any evidence.  It is also noted that Zhou teaches that the degree of branching is a result effective variable with respect to transfection efficiency; Zhou also teaches using routine experimentation to identify the degree of branching resulting in optimal transfection efficiency (see p. 4583).  Thus, varying the degree of branching (and thus molecular weight) would have been obvious.
For these reasons, the statement of gene transfection of a surprising magnitude  at an [Symbol font/0x61] parameter of 0.31-0.48 is not found persuasive.  As evidenced by Zhou, identifying the optimal degree of branching ([Symbol font/0x61] parameter) for a hyperbranched polymer would have only required routine optimization.  Routine optimization is not considered inventive and no evidence has been presented that the selection the claimed [Symbol font/0x61] parameter range was other than routine or that the results should be considered unexpected in any way as compared to the closest prior art (see MPEP 2144.05 II).


Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (specifically, including the new claim 35 in the grounds for rejection).  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633